MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
this Memorandum Decision shall not be                                             Aug 24 2020, 8:51 am

regarded as precedent or cited before any                                              CLERK
                                                                                   Indiana Supreme Court
court except for the purpose of establishing                                          Court of Appeals
                                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brandon E. Murphy                                        Curtis T. Hill, Jr.
Cannon Bruns & Murphy                                    Attorney General of Indiana
Muncie, Indiana
                                                         Josiah Swinney
                                                         Deputy Attorney General

                                                         Samuel J. Sendrow
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Logan Osborn,                                            August 24, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-3071
        v.                                               Appeal from the Jay Circuit Court
                                                         The Honorable Brian D.
State of Indiana,                                        Hutchison, Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         38C01-1901-F5-6



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3071 | August 24, 2020          Page 1 of 5
                                       Statement of the Case
[1]   Logan Osborn appeals his sentence after he pleaded guilty to two counts of

      battery against a public safety official, as Level 6 felonies. Osborn raises one

      issue for our review, namely, whether his sentence is inappropriate in light of

      the nature of the offenses and his character.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On January 6, 2019, Osborn, who was an inmate at the Jay County Security

      Center, broke the glass out of the light in his cell. As a result, officers escorted

      Osborn to another cell and asked him to remove his clothing. Osborn did not

      comply, and he became “extremely combative.” Appellant’s App. Vol. II at 8.

      Corrections Officers Kenisha Lehman and Dylan Limbert then entered

      Osborn’s cell and attempted to remove his clothing. Osborn started “punching

      and kicking and pulling away[.]” Id. Osborn punched Officer Limbert “on the

      right side of the face multiple times,” and he kicked Officer Lehman in the head

      “several times.” Id. After “several minutes of fighting,” officers were able to

      remove Osborn’s clothing and exit his cell. Id.


[4]   The State charged Osborn with two counts of battery against a public safety

      official, as Level 5 felonies. Thereafter, Osborn pleaded guilty to two counts of

      battery against a public safety official, as Level 6 felonies. The court accepted

      Osborn’s guilty plea and entered judgment of conviction accordingly. At a

      sentencing hearing, the court identified as aggravating factors Osborn’s criminal

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3071 | August 24, 2020   Page 2 of 5
      history and the fact that Osborn committed the instant offenses while

      incarcerated for a prior offense. The court did not identify any mitigators.

      Accordingly, the court sentenced Osborn to concurrent terms of two years on

      each count. This appeal ensued.


                                     Discussion and Decision
[5]   Osborn contends that his aggregate two-year sentence is inappropriate in light

      of the nature of the offenses and his character. However, the entirety of

      Osborn’s argument on appeal is as follows:


              At the time of sentencing, Logan Osborn was just twenty-two
              years old, but had previously earned his GED. Osborn was
              already scheduled to be confined for [a] Madison County
              conviction until March of 2022. This Court could and should
              have imposed an eighteen (18) month executed and aggravated
              sentence which took into account Osborn’s prior criminal history
              while recognizing his age and rehabilitative potential. Given
              Osborn’s age and the fact that he is already serving an executed
              sentence until March of 2022, it was inappropriate to sentence
              Mr. Osborn to two (2) years executed in the Department of
              Corrections.


      Appellant’s Br. at 8 (internal citations omitted). As such, Osborn’s argument is

      that his executed sentence is inappropriate only in light of his character.


[6]   However, that argument, by itself, is not sufficient to invoke this Court’s

      authority to revise a sentence under Indiana Appellate Rule 7(B). As this Court

      has previously explained, revision of a sentence under Rule 7(B) “requires the

      appellant to demonstrate that his sentence is inappropriate in light of the nature


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3071 | August 24, 2020   Page 3 of 5
      of the offense and the character of the offender.” Sanders v. State, 71 N.E.2d

      839, 843 (Ind. Ct. App. 2017) (quotation marks omitted, emphasis in original),

      trans. denied. The language of that rule plainly requires “the appellant to

      demonstrate that his sentence is inappropriate in light of both the nature of the

      offenses and his character.” Id. (quotation marks omitted, emphasis in

      original). Because Osborn’s argument on appeal does not address his sentence

      in relation to the nature of the offenses, he has waived our review of the

      appropriateness of his sentence. See id.


[7]   Waiver notwithstanding, Osborn has failed to persuade us that his two-year

      executed sentence is inappropriate. Indiana’s flexible sentencing scheme allows

      trial courts to tailor an appropriate sentence to the circumstances presented, and

      the trial court’s judgment “should receive considerable deference.” Cardwell,

      895 N.E.2d at 1222. Whether we regard a sentence as inappropriate at the end

      of the day turns on “our sense of the culpability of the defendant, the severity of

      the crime, the damage done to others, and myriad other facts that come to light

      in a given case.” Id. at 1224. The question is not whether another sentence is

      more appropriate, but rather whether the sentence imposed is inappropriate.

      King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). Deference to the trial

      court “prevail[s] unless overcome by compelling evidence portraying in a

      positive light the nature of the offense (such as accompanied by restraint,

      regard, and lack of brutality) and the defendant’s character (such as substantial

      virtuous traits or persistent examples of good character).” Stephenson v. State, 29

      N.E.3d 111, 122 (Ind. 2015).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3071 | August 24, 2020   Page 4 of 5
[8]    The sentencing range for a Level 6 felony is six months to two and one-half

       years, with an advisory sentence of one year. Ind. Code § 35-50-2-7(b). Here,

       the court identified as aggravating factors Osborn’s criminal history and the fact

       that he committed the instant offense while incarcerated for a prior offense.

       The court did not identify any mitigating factors. Accordingly, the court

       imposed an enhanced sentence of two years on each count, to run concurrently.


[9]    Here, Osborn has not shown that his sentence is inappropriate. With respect to

       the nature of the offenses, Osborn punched Officer Limbert in the face multiple

       times, and he kicked Officer Lehman in the head several times. Indeed, he

       fought the two officers, who were attempting to perform their duties, for

       “several minutes.” Appellant’s App. Vol. II at 8. As to his character, at only

       twenty-two years old, Osborn has a criminal history that includes three juvenile

       adjudications, three felony convictions, and one misdemeanor conviction.

       Further, Osborn committed the instant offense while incarcerated for a prior

       offense. And Osborn has been given several opportunities to avoid

       incarceration in the past through alternative sentences, but he continues to

       commit crimes. We cannot say that Osborn’s sentence is inappropriate in light

       of the nature of the offenses and his character. We therefore affirm Osborn’s

       sentence.


[10]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3071 | August 24, 2020   Page 5 of 5